 



Exhibit 10.1
CREDIT AGREEMENT SUPPLEMENT
AND AMENDMENT NO. 3
     THIS CREDIT AGREEMENT SUPPLEMENT AND AMENDMENT No. 3, dated as of March 30,
2006 (the “Credit Agreement Supplement”) among PolyMedica Corporation, a
Massachusetts corporation (the “Borrower”), the lenders from time to time
parties thereto (collectively, the “Lenders”), and Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) to the
Credit Agreement, dated as of April 12, 2005, as supplemented, amended and
modified by the Credit Agreement Supplement and Amendment, dated as of May 24,
2005, Amendment and Limited Waiver No. 2, dated as of November 18, 2005, and the
Consent, dated as of February 8, 2006 (the “Credit Agreement”) among the
Borrower, the Lenders, the Administrative Agent, Swing Line Lender and L/C
Issuer and certain other agents parties thereto. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement (the Credit Agreement, as amended by, and together with, this
Credit Agreement Supplement, and as hereinafter amended, modified, extended or
restated from time to time, being called the “Amended Agreement”).
WITNESSETH:
     WHEREAS, the Borrower has requested that the Credit Agreement be amended so
as to provide an increase in the Aggregate Commitments in an aggregate amount of
up to $55 million and the option to increase the Aggregate Commitments by up to
an additional $50 million;
     WHEREAS, the Borrower has requested certain other amendments to, and
consents under, the Credit Agreement;
     WHEREAS, each existing Lender that executes and delivers this Credit
Agreement Supplement specifically in the capacity of a Lender will be deemed to
have agreed to the terms of this Credit Agreement Supplement but will not be
deemed to have made any additional Commitment;
     WHEREAS, each existing Lender that executes and delivers this Credit
Agreement Supplement specifically in the capacity of a participating lender (a
“Participating Lender”) (a) will have agreed to the terms of this Credit
Agreement Supplement and (b) will have agreed to make a new Commitment, in
addition to its existing Commitment, in an aggregate amount as agreed to by such
Lender and determined by the Borrower and the Administrative Agent and notified
to such Lender (the “New Commitment”); and
     WHEREAS, the parties hereto have agreed, subject to the terms and
conditions hereof, to supplement, amend and modify the Credit Agreement as
provided herein;
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE I
AMENDMENTS
     Effective as of the Amendment Effective Date (defined below), the Credit
Agreement is hereby amended as follows:
     1.01 Amendment to Section 1.01. (a) Section 1.01 is hereby amended by
adding the following definitions in the appropriate alphabetical order:
Credit Agreement
Supplement and Amendment No. 3

 



--------------------------------------------------------------------------------



 



     ““Amendment Effective Date” means March 31, 2006.
     ““Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.”
     ““Increase Effective Date” has the meaning specified in Section 2.15.”
     (b) Section 1.01 is hereby amended by deleting the following definitions in
their entirety and replacing them with the following:
     ““Applicable Rate” means, from time to time, the following percentages per
annum, based upon the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):
APPLICABLE RATE
Revolving Loans, Swing Line Loans and Letters of Credit

                                              Base Rate         Consolidated  
Eurodollar   Loans and     Pricing   Leverage   Rate Loans and   Swing Line  
Commitment Level   Ratio   Letters of Credit   Loans   Fees
I
  > 2.50 to 1.00     1.75 %     0.50 %     0.25 %
 
                           
II
  >2.00 to 1.00 but £ 2.50 to 1.00     1.50 %     0.25 %     0.20 %
 
                           
III
  >1.50 to 1.00 but £ 2.00 to 1.00     1.25 %     0       0.20 %
 
                           
IV
  >1.00 to 1.00 but £ 1.50 to 1.00     1.00 %     0       0.15 %
 
                           
V
  £ 1.00 to 1.00     0.75 %     0       0.15 %

     Any increase or decrease in the Applicable Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section 6.02(b), then, at the
option of the Required Lenders, Pricing Level I will be applicable until the
first Business Day immediately following the date an appropriate Compliance
Certificate is delivered, whereupon the Applicable Rate shall be adjusted based
on the information contained in the Compliance Certificate. The Applicable Rate
in effect during the period from the Amendment Effective Date until the
Credit Agreement
Supplement and Amendment No. 3

2



--------------------------------------------------------------------------------



 



next quarterly Compliance Certificate is delivered shall be determined based
upon Pricing Level II.”
     ““Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent and reasonably acceptable to the Borrower (such consent not
to be unreasonably withheld or delayed).”
     ““Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, required under Section 10.06(b)(iii)).”
     ““Maturity Date” means March 30, 2011.”
     ““Permitted Acquisition” means any Acquisition by the Borrower or any other
Loan Party which is a wholly-owned Subsidiary of the Borrower; provided that
(a) the Property acquired (or the Property of the Person acquired) in such
Acquisition shall be used or useful in the same or similar line of business as
the Loan Parties on the Closing Date or a business reasonably related or
ancillary thereto, (b) all Property to be acquired in connection with such
Acquisition shall be located in the United States, (c) in the case of an
Acquisition of the Equity Interests of another Person, the board of directors
(or other comparable governing body) of such other Person shall have duly
approved such Acquisition and all of the outstanding Equity Interests of such
Person shall be Acquired, (d) no Default shall exist immediately after giving
effect to such Acquisition on a Pro Forma Basis, (e) the Acquisition shall not
involve an interest in a partnership or have a requirement that any Loan Party
be a general partner, (f) the Loan Parties shall, and shall cause the party that
is the subject of the Acquisition to, execute and deliver such joinder
agreements, pledge agreements, and subsidiary guaranty agreements and take such
other actions as may be necessary for compliance with the provisions of
Sections 6.12, 6.13 and 6.14; and (g) the Acquisition Purchase Price for each
Acquisition (or a series of related Acquisitions) shall be less than or equal to
$125 million and after giving effect to each Acquisition and all Borrowings
related thereto, on the date of such Acquisition, there shall be at least
$50 million of remaining availability existing under the Aggregate Commitments,
provided that if the Acquisition Purchase Price for an Acquisition is less than
or equal to $15 million, no minimum undrawn availability under the Aggregate
Commitments shall be required but all the other provisions for an Acquisition to
be a Permitted Acquisition must be satisfied.”
     1.02 Amendments to Article II. Article II is hereby amended by adding new
Sections 2.14 and 2.15 thereto, as follows:
     “2.14 Eligible Assignees to Become Lenders.
     (a) Additional Eligible Assignees. In the event that Lenders do not elect
to increase the Aggregate Commitments by $55 million on the Amendment Effective
Date the Borrower may invite Eligible Assignees to become Lenders for any such
amount pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel for a period of ninety
Credit Agreement
Supplement and Amendment No. 3

3



--------------------------------------------------------------------------------



 



(90) days from the Amendment Effective Date without any additional notice to, or
consent of, the Lenders.
     (b) Effectiveness and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date thereof and the final allocation of
such increase. A revised Schedule 2.01 (Commitments and Applicable Percentages)
shall be delivered to the Lenders and the Borrower by the Administrative Agent
to reflect the Commitments of each of the Lenders, including the Commitments of
any new Lenders.
     (c) Conditions to Effectiveness. As a condition precedent to effectiveness,
the Borrower shall be deemed to have made the representations and warranties set
forth in Section 4.02(a) and (b). The Borrower shall prepay any Loans
outstanding on the effective date of the increase contemplated by this
Section 2.14 (and pay any additional amounts required pursuant to Section 3.05)
to the extent necessary to keep the outstanding Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section.
     (d) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.”
     “2.15 Increase in Commitments.
     (a) Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Borrower
may from time to time, request an increase in the Aggregate Commitments by an
amount (for all such requests) not exceeding $50 million, provided that any such
request for an increase shall be in a minimum amount of $10 million or, if less,
the remaining balance. At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders).
     (b) Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase. Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.
     (c) Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
L/C Issuer and the Swing Line Lender (which approvals shall not be unreasonably
withheld), the Borrower may also invite additional Eligible
Credit Agreement
Supplement and Amendment No. 3

4



--------------------------------------------------------------------------------



 



Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.
     (d) Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.
     (e) Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in clauses (a) and
(b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01, and
(B) no Default exists. The Borrower shall prepay any Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Loans ratable with
any revised Applicable Percentages arising from any nonratable increase in the
Commitments under this Section.
     (f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.”
     1.03 Amendments to Certain Covenants in Article VII. (a) Section 7.02(m) is
hereby amended by replacing subsection (m) thereof as follows:
     “(m) other Investments entered into in the ordinary course of business not
exceeding $25 million in the aggregate at any time outstanding.”
     (b) Section 7.03 is hereby amended by deleting the word “and” after
subsection (g) thereof, deleting the period at the end of subsection (h) thereof
and replacing it with “; and”, and by adding a new subsection (i) to
Section 7.03, immediately following subsection (h) thereof, as follows:
     “(i) additional unsecured Indebtedness of the Borrower and its Subsidiaries
not to exceed $15 million in the aggregate principal amount at any time
outstanding; provided, however, that both before and after the incurrence of any
such Indebtedness, no Default shall have occurred or be continuing.”
Credit Agreement
Supplement and Amendment No. 3

5



--------------------------------------------------------------------------------



 



     (c) Article VII is hereby amended by adding the following provisions:
     “7.16 Sale-Leasebacks. Create, incur, assume or suffer to exist any
obligations as lessee for rental or hire of real or personal property in
connection with any sale and leaseback transaction to exceed $50 million in the
aggregate payable in any period of 12 consecutive months.”
     1.04 Amendments to Financial Covenants in Article VI. (a) Section 7.15(b)
of the Credit Agreement is hereby amended by replacing such subsection in its
entirety as follows:
     “(b) Consolidated Coverage Ratio. Permit the Consolidated Coverage Ratio as
of the end of any fiscal quarter of the Borrower to be less than 3.00 to 1.00.”
     (b) Section 7.15(c) of the Credit Agreement is hereby amended by replacing
such subsection in its entirety as follows:
     “(c) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as
of the end of any fiscal quarter (calculated for each four consecutive fiscal
quarter period) of the Borrower to be greater than the ratio set forth opposite
such period:

      Four Fiscal   Maximum Consolidated Quarters Ending   Leverage Ratio
Closing Date through December 31, 2006
  3.00 to 1.00
March 31, 2007 through December 31, 2007
  2.75 to 1.00
March 31, 2008 and each fiscal quarter thereafter
  2.50 to 1.00”

     1.05 Amendment to Article X. (a) Section 10.06 of the Credit Agreement is
hereby amended by replacing such Section in its entirety as follows:
     “10.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section 10.06, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section 10.06, or (iii) by way of
Credit Agreement
Supplement and Amendment No. 3

6



--------------------------------------------------------------------------------



 



pledge or assignment of a security interest subject to the restrictions of
subsection (f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section 10.06 and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5 million unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
Credit Agreement
Supplement and Amendment No. 3

7



--------------------------------------------------------------------------------



 



     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;
     (C) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
     (D) the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount, if any, required
as set forth in Schedule 10.06; provided, however, that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
     (v) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
     Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section 10.06, from and after the effective
date specified in each Assignment and Assumption, the assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05
Credit Agreement
Supplement and Amendment No. 3

8



--------------------------------------------------------------------------------



 



and 10.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment). Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section 10.06.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations and the amount of
interest thereon owing to and paid to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (b), (c), (d) or (g) of the first proviso to Section 10.01
that directly affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section 10.06. To the extent permitted by Law, each Participant also shall
be entitled to the benefits of Section 10.08 as though it were a Lender;
provided such Participant agrees to be subject to Section 2.13 as though it were
a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it
Credit Agreement
Supplement and Amendment No. 3

9



--------------------------------------------------------------------------------



 



were a Lender shall not be entitled to the benefits of Section 3.01 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 3.01(e) as though it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.
     (h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be. If Bank of America resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.”
Credit Agreement
Supplement and Amendment No. 3

10



--------------------------------------------------------------------------------



 



     (b) Article X is hereby amended by adding a new Section 10.16 as follows:
     “10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower and each other
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) the credit facilities provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent and the Joint Lead Arrangers, on the other
hand, and the Borrower and each other Loan Party is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent and the
Joint Lead Arrangers, each is and has been acting solely as a principal and is
not the financial advisor, agent or fiduciary, for the Borrower, any other Loan
Party or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) neither the Administrative Agent nor Joint
Lead Arrangers has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower or any other Loan Party with respect to
any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Administrative Agent or
the Joint Lead Arrangers has advised or is currently advising the Borrower, any
other Loan Party or any of their respective Affiliates on other matters) and
neither the Administrative Agent nor the Joint Lead Arrangers has any obligation
to the Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent and the Joint Lead Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties, and
their respective Affiliates, and neither the Administrative Agent nor the Joint
Lead Arrangers has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) the Administrative Agent
and the Joint Lead Arrangers have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each of the Borrower and the other
Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate. Each of the Borrower and the
other Loan Parties hereby waives and releases, to the fullest extent permitted
by law, any claims that it may have against the Administrative Agent and Joint
Lead Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty.”
     1.06 Amendments to Schedules. (a) Schedule 2.01 (Commitments and Applicable
Percentages) to the Credit Agreement is hereby amended to read in its entirety
as set forth on Annex A attached hereto to reflect the Commitments of each of
the Lenders, including the New Commitments of any Participating Lenders, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01.
Credit Agreement
Supplement and Amendment No. 3

11



--------------------------------------------------------------------------------



 



     (b) Schedule 10.06 (Processing and Recordation Fees) is hereby added to the
Credit Agreement in the form attached hereto as Annex B.
     1.07 Exhibit E. Exhibit E to the Credit Agreement is hereby replaced in its
entirety by Exhibit E attached hereto as Annex C.
ARTICLE II
CONSENT AND AGREEMENTS
     2.01 Disposition of Respiratory Business. Effective as of the Amendment
Effective Date, the undersigned, subject to the terms and conditions hereof,
consent to the disposition of the nebulizer respiratory drugs segment of
business (which disposition has been approved by the board of directors of the
Borrower) (the “Respiratory Disposition”) for a fair market value, and agree
that the Respiratory Disposition shall not be counted for purposes of
calculating aggregated Dispositions permitted under Section 7.05(f)(ii) nor
subject to the cash consideration requirement in Section 7.05(f)(iv).
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     3.01 Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders, as follows:
     (a) The representations and warranties of the Borrower contained in
Article V of the Amended Agreement, and in each other Loan Document or which are
contained in any document furnished at any time under or in connection
therewith, are true and correct in all material respects on and as of the date
hereof and on and as of the Amendment Effective Date with the same effect as if
made on and as of the date hereof or the Amendment Effective Date, as the case
may be, (i) except to the extent such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, (ii) except the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Amended Agreement shall be deemed to refer to the most
recent financial statements furnished pursuant to subsections (a) and (b),
respectively, of Section 6.01 of the Amended Agreement, and (iii) together with
any additional items that will be disclosed on any updated Schedules required to
be supplemented pursuant to Section 6.02(b) on the next scheduled delivery date,
as to which the Borrower has notified the Administrative Agent in writing.
     (b) After giving effect to this Credit Agreement Supplement, no Default or
Event of Default has occurred or is continuing under the Amended Agreement.
     (c) The execution, delivery and performance by the Borrower of this Credit
Agreement Supplement have been duly authorized by all necessary corporate or
other organizational action of the Borrower.
     (d) No approval, consent, exemption or other action by, or notice to, or
filing with any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by the
Borrower or any other Loan Party of this Credit Agreement Supplement or any
document related hereto other than the approvals, consents, exemptions, actions,
notices or filings which have been duly obtained, taken, given or made and are
in full force and effect.
Credit Agreement
Supplement and Amendment No. 3

12



--------------------------------------------------------------------------------



 



     (e) This Credit Agreement Supplement constitutes the legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms except as such enforceability may be limited by Debtor
Relief Laws and by principles of equity.
     (f) The execution, delivery, performance and compliance with the terms and
provisions, by the Borrower, of this Credit Agreement Supplement, and the
consummation of the transactions contemplated hereby with respect to each Loan
Party, do not and will not: (i) contravene the terms of any of such Person’s
Organization Documents; (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (A) any Contractual Obligation to which such Person is a party
affecting such Person or the properties of such Person or any of its
Subsidiaries or (B) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (iii) violate any Law, including, without limitation, Medicare Regulations.
ARTICLE IV
CONDITIONS PRECEDENT
     4.01 Conditions to Effectiveness. This Credit Agreement Supplement shall
become effective only upon satisfaction of the following conditions precedent
(the first date upon which each such condition has been satisfied being herein
called the “Amendment Effective Date”):
     (a) the Borrower shall have prepaid any Loans outstanding (and any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Loans ratable with any revised Applicable Percentages
arising from the nonratable increase in the Commitments under this Amended
Agreement;
     (b) the Administrative Agent shall have received duly executed counterparts
of this Credit Agreement Supplement which, when taken together, bear the
authorized signatures of the Borrower, all of the Lenders, any Participating
Lenders with New Commitments and the Administrative Agent;
     (c) the representations and warranties set forth in Section 3.01 hereof are
true and correct in all material respects on and as of the Amendment Effective
Date;
     (d) the Administrative Agent shall have received counterparts of the
Consent in the form of Annex D hereto;
     (e) the Administrative Agent shall have received a Responsible Officer’s
Certificate executed by a Responsible Officer of the Borrower in the form of
Annex E hereto;
     (f) all corporate and other proceedings taken or to be taken in connection
with this Credit Agreement Supplement and all documents incidental thereto,
whether or not referred to herein, shall be reasonably satisfactory in form and
substance to the Lenders and any Participating Lenders and their respective
counsel; and
     (g) the Administrative Agent shall have received payment of all fees and
expenses referred to in Section 5.05.
Credit Agreement
Supplement and Amendment No. 3

13



--------------------------------------------------------------------------------



 



ARTICLE V
MISCELLANEOUS
     5.01 Lender Consent. For purposes of determining compliance with the
conditions specified in Section 4.01, each Lender that has signed this Credit
Agreement Supplement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Amendment Effective Date specifying its objection thereto.
     5.02 APPLICABLE LAW. THIS CREDIT AGREEMENT SUPPLMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     5.03 Counterparts. This Credit Agreement Supplement may be executed in any
number of counterparts, each of which shall constitute an original but all of
which when taken together shall constitute but one agreement. Delivery by
facsimile by any of the parties hereto of an executed counterpart of this Credit
Agreement Supplement shall be as effective as an original executed counterpart
hereof and shall be deemed a representation that an original executed
counterpart hereof will be delivered, but the failure to deliver a manually
executed counterpart shall not affect the validity, enforceability or binding
effect of this Credit Agreement Supplement.
     5.04 Credit Agreement. Except as expressly set forth herein, the amendments
provided herein shall not by implication or otherwise limit, constitute a waiver
of, or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under the Amended Agreement or any other Loan Document, nor
shall they constitute a waiver of any Default or Event of Default, nor shall
they alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Amended Agreement or any
other Loan Document. Each of the amendments provided herein shall apply and be
effective only with respect to the provisions of the Amended Agreement
specifically referred to by such amendment. Except as expressly amended herein,
the Amended Agreement shall continue in full force and effect in accordance with
the provisions thereof. As used in the Amended Agreement, the terms “Agreement”,
“herein”, “hereinafter”, “hereunder”, “hereto” and words of similar import shall
mean, from and after the date hereof, the Amended Agreement.
     5.05 Costs and Expenses. On the Amendment Effective Date, the Borrower
agrees to pay all reasonable costs and expenses of the Administrative Agent in
connection with the preparation, execution and delivery of this Amended
Agreement and the instruments and documents to be delivered hereunder and the
reasonable fees, charges and expenses of counsel for the Administrative Agent
outstanding on the Amendment Effective Date.
     5.06 Section Captions. Section captions used in this Amended Agreement are
for convenience of reference only and shall not affect this construction of this
Amended Agreement.
[Signature Pages Follow]
Credit Agreement
Supplement and Amendment No. 3

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement
Supplement to be duly executed by their duly authorized officers, all as of the
date first above written.

            POLYMEDICA CORPORATION
      By:   /s/ Keith W. Jones         Name:   Keith W. Jones         Title:  
Chief Financial Officer     

Signature Page
Credit Agreement
Supplement and Amendment No. 3

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as
Administrative Agent
      By:   /s/ Michael Brashler         Name:   Michael Brashler       
Title:   Vice President     

Signature Page
Credit Agreement
Supplement and Amendment No. 3

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Lender
      By:   /s/ Elizabeth L. Knox         Name:   Elizabeth L. Knox       
Title:   Senior Vice President        BANK OF AMERICA, N.A., as Participating
Lender
      By:   /s/ Elizabeth L. Knox         Name:   Elizabeth L. Knox       
Title:   Senior Vice President     

Signature Page
Credit Agreement
Supplement and Amendment No. 3

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Kirk Tesch         Name:   Kirk Tesch        Title:   Vice
President        WACHOVIA BANK, NATIONAL ASSOCIATION, as Participating Lender
      By:   /s/ Kirk Tesch         Name:   Kirk Tesch        Title:   Vice
President     

Signature Page
Credit Agreement
Supplement and Amendment No. 3

 



--------------------------------------------------------------------------------



 



            CITIZENS BANK OF MASSACHUSETTS, as a Lender
      By:   /s/ William F. Granchelli         Name:   William F. Granchelli     
  Title:   Senior Vice President        CITIZENS BANK OF MASSACHUSETTS, as
Participating Lender
      By:   /s/ William F. Granchelli         Name:   William F. Granchelli     
  Title:   Senior Vice President        KEYBANK NATIONAL ASSOCIATION, as a
Lender
      By:   /s/ J. T. Taylor         Name:   J. T. Taylor        Title:   Senior
Vice President        KEYBANK NATIONAL ASSOCIATION, as Participating Lender
      By:   /s/ J. T. Taylor         Name:   J. T. Taylor        Title:   Senior
Vice President        CIBC INC., as a Lender
                       

Signature Page
Credit Agreement
Supplement and Amendment No. 3

 



--------------------------------------------------------------------------------



 



                  By:   /s/ George Knight         Name:   George Knight       
Title:   Authorized Signatory        CIBC INC., as Participating Lender
      By:   /s/ George Knight         Name:   George Knight        Title:  
Authorized Signatory     

Signature Page
Credit Agreement
Supplement and Amendment No. 3

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK, as a Lender
      By:   /s/ John W. Teasley         Name:   John W. Teasley        Title:  
Director        SUNTRUST BANK, as Participating Lender
      By:   /s/ John W. Teasley         Name:   John W. Teasley        Title:  
Director     

Signature Page
Credit Agreement
Supplement and Amendment No. 3

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender
      By:   /s/ Diane F. Rolfe      /s/ Susan LeFevre         Name:   Diane F.
Rolfe / Susan LeFevre        Title:   Director / Director        DEUTSCHE BANK
TRUST COMPANY AMERICAS, as Participating Lender
      By:   /s/ Diane F. Rolfe      /s/ Susan LeFevre         Name:   Diane F.
Rolfe / Susan LeFevre        Title:   Director / Director     

Signature Page
Credit Agreement
Supplement and Amendment No. 3

 



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC, as a Lender
      By:   /s/ Richard L. Tavrow         Name:   Richard L. Tavrow       
Title:   Director, Banking Product Services, US              By:   /s/ Irja R.
Otsa         Name:   Irja R. Otsa        Title:   Associate Director, Banking
Product Services, US        UBS LOAN FINANCE LLC, as Participating Lender
      By:   /s/ Richard L. Tavrow         Name:   Richard L. Tavrow       
Title:   Director, Banking Product Services, US              By:   /s/ Irja R.
Otsa         Name:   Irja R. Otsa        Title:   Associate Director, Banking
Product Services, US     

Signature Page
Credit Agreement
Supplement and Amendment No. 3

 



--------------------------------------------------------------------------------



 



ANNEX A TO
CREDIT AGREEMENT
SUPPLEMENT AND
AMENDMENT NO. 3
SCHEDULE 2.01
Commitments
and Applicable Percentages

                              Applicable   Lender   Commitment     Percentage  
 
Bank of America, N.A.
  $ 40,000,000       18.39080460 %
Wachovia Bank, National Association
  $ 40,000,000       18.39080460 %
Citizens Bank of Massachusetts
  $ 35,000,000       16.09195402 %
SunTrust Bank
  $ 25,000,000       11.49425287 %
KeyBank National Association
  $ 25,000,000       11.49425287 %
Deutsche Bank Trust Company Americas
  $ 22,500,000       10.34482759 %
CIBC Inc.
  $ 20,000,000       9.19540230 %
UBS Loan Finance LLC
  $ 10,000,000       4.59770115 %        
Total
  $ 217,500,000       100.00000000 %        

Schedule 2.01

 



--------------------------------------------------------------------------------



 



ANNEX B TO
CREDIT AGREEMENT
SUPPLEMENT AND
AMENDMENT NO. 3
SCHEDULE 10.06
Processing and Recordation Fees
     The Administrative Agent will charge a processing and recordation fee (an
“Assignment Fee”) in the amount of $2,500 for each assignment; provided,
however, that in the event of two or more concurrent assignments to members of
the same Assignee Group (which may be effected by a suballocation of an assigned
amount among members of such Assignee Group) or two or more concurrent
assignments by members of the same Assignee Group to a single Eligible Assignee
(or to an Eligible Assignee and members of its Assignee Group), the Assignment
Fee will be $2,500 plus the amount set forth below:

          TRANSACTION ASSIGNMENT FEE
 
       
First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)
    -0-    
Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)
  $ 500  

Schedule 10.06

 



--------------------------------------------------------------------------------



 



ANNEX C TO
CREDIT AGREEMENT
SUPPLEMENT AND
AMENDMENT NO. 3
EXHIBIT E
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities5) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). [Such] [Each
such] sale and assignment is without recourse
 

1   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   2   For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.   3   Select as appropriate.  
4   Include bracketed language if there are either multiple Assignors or
multiple Assignees.   5   Include all applicable subfacilities.

E-1
Exhibit E

 



--------------------------------------------------------------------------------



 



to [the][any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the][any] Assignor.

1.   Assignor[s]:                                            2.   Assignee[s]:
                                               [for each Assignee, indicate
[Affiliate][Approved Fund] of [identify Lender if applicable]]   3.  
Borrower(s): PolyMedica Corporation, a Massachusetts corporation   4.  
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement   5.   Credit Agreement: Credit Agreement, dated as of
April 12, 2005 (as amended, supplemented and modified), among PolyMedica
Corporation, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer, and Swing Line Lender.   6.  
Assigned Interest[s]:

                                                      Aggregate     Amount of  
  Percentage                     Amount of     Commitment     Assigned of      
              Commitment/Loans     /Loans     Commitment/   CUSIP Assignor[s]6  
Assignee[s]7     for all Lenders     Assigned     Loans   Number
 
          $                          $                           
                     %        
 
          $                          $                           
                     %        
 
          $                          $                           
                     %        

[7.    Trade Date:                     ]8
Effective Date:                     , 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE AMENDMENT EFFECTIVE DATE OF RECORDATION OF TRANSFER
IN THE REGISTER THEREFOR.]
 

6   List each Assignor, as appropriate.   7   List each Assignee, as
appropriate.   8   To be completed if the Assignor and the Assignee intend that
the minimum assignment amount is to be determined as of the Trade Date.

E-2
Exhibit E

 



--------------------------------------------------------------------------------



 



The terms set forth in this Assignment and Assumption are hereby agreed to:

                                  ASSIGNOR                 [NAME OF ASSIGNOR]  
 
 
                   
 
          By:    
 
Title:    
 
                                ASSIGNEE                 [NAME OF ASSIGNEE]    
 
                   
 
          By:    
 
Title:    
 
                    [Consented to and] 9 Accepted:                
 
                    BANK OF AMERICA, N.A., as                   Administrative
Agent                
 
                   
By:
   
 
Title:                
 
                    [Consented to:] 10                
 
                   
By:
   
 
Title:                

 

9   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   10   To be added only if the consent of the
Borrower and/or other parties (e.g. Swing Line Lender, L/C Issuer) is required
by the terms of the Credit Agreement.

E-3
Exhibit E

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
          1.1. Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
          1.2. Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
10.06(b)(iii), (v) and (vi) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
E-4
Exhibit E

 



--------------------------------------------------------------------------------



 



     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the Law of the State of New York.
E-5
Exhibit E

 



--------------------------------------------------------------------------------



 



ANNEX D TO
CREDIT AGREEMENT
SUPPLEMENT AND
AMENDMENT NO. 3
CONSENT
     This CONSENT, dated as of March ___, 2006 (this “Consent”), to the Amended
Agreement referred to below is delivered by each of the undersigned (each a
“Subsidiary Guarantor”).
WITNESSETH:
     WHEREAS, in connection with the transactions contemplated by the Credit
Agreement, dated as of April 12, 2005 (as supplemented, amended and modified by
the Credit Agreement Supplement and Amendment dated as of May 24, 2005,
Amendment and Limited Waiver No. 2, dated as of November 18, 2005, and the
Consent, dated as of February 8, 2006 (the “Credit Agreement”), and as further
supplemented and amended by Credit Agreement Supplement and Amendment No. 3,
dated the date hereof (as so amended, supplemented and modified, the “Amended
Agreement”), among PolyMedica Corporation, a Massachusetts corporation, (the
“Borrower”), the lenders from time to time parties thereto (collectively, the
“Lenders”), and Bank of America, N.A., as administrative agent (in such capacity
the “Administrative Agent”) for the Lenders, Swing Line Lender and L/C Issuer
and certain other agents parties thereto, each Subsidiary Guarantor has executed
and delivered to the Administrative Agent and the Lenders that certain
Subsidiary Guaranty, dated as of April 12, 2005 (the “Subsidiary Guaranty”;
capitalized terms not otherwise defined herein to have the meanings provided in
the Amended Agreement and in the Credit Agreement);
     WHEREAS, it is a condition of effectiveness of the Amended Agreement that
each Subsidiary Guarantor deliver to the Administrative Agent and the Lenders an
executed counterpart of this Consent;
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Subsidiary Guarantor hereby
agrees, as follows:
     1. each Subsidiary Guarantor consents and agrees to the terms of (a) the
Credit Agreement and (b) the Amended Agreement;
     2. each Subsidiary Guarantor confirms and agrees that notwithstanding the
effectiveness of the Amended Agreement, the Subsidiary Guaranty is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects, except that, on and after the effectiveness of the Amended
Agreement, each reference in the Subsidiary Guaranty to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import shall mean and be a reference to
the Credit Agreement, as amended by the Amended Agreement; and
     3. each Subsidiary Guarantor confirms that the Collateral Documents to
which such Subsidiary Guarantor is a party and all of the Collateral described
therein do, and shall continue to, secure the payment of all of the Obligations
(in each case, as defined the Credit Agreement , as amended by the Amended
Agreement).
Form of Consent

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Consent to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

                  [SUBSIDIARY GUARANTORS]    
 
           
 
  By:    
 
   
 
  Name:    
 
   
 
  Title:    
 
   

Signature Page
Form of Consent

 



--------------------------------------------------------------------------------



 



ANNEX E TO
CREDIT AGREEMENT
SUPPLEMENT AND
AMENDMENT NO. 3
RESPONSIBLE OFFICER’S CERTIFICATE
POLYMEDICA CORPORATION
     The undersigned duly appointed and acting Responsible Officer of PolyMedica
Corporation, a Massachusetts corporation (the “Borrower”), in connection with
the Credit Agreement Supplement and Amendment No. 3, dated as of March [      ],
2006 (the “Credit Agreement Supplement”), amending, supplementing and modifying
certain provisions of the Credit Agreement dated as of April 12, 2005 (as so
amended and supplemented on May 24, 2005 and November 18, 2005 and the subject
of a Consent dated as of February 8, 2006 (the “Credit Agreement”) and further
amended by the Credit Agreement Supplement, the “Amended Agreement”; capitalized
terms used herein without definition, having the meanings provided in the
Amended Agreement and the Credit Agreement), among the Borrower, the lenders
from time to time parties thereto (collectively, the “Lenders”), and Bank of
America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders, Swing Line Lender and L/C Issuer and certain other
agents parties thereto, DO HEREBY CERTIFY, as follows:
     (i) the representations and warranties of the Borrower made in this
Certificate and in the Loan Documents immediately after giving effect to the
amendments and supplements contemplated by the Amended Agreement on the date
hereof, are true and correct in all material respects on and as of the date
hereof (i) except to the extent such representations and warranties specifically
refer to an earlier date, in which case they are true and correct in all
material respects as of such earlier date, (ii) except the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Amended
Agreement shall be deemed to refer to the most recent financial statements
furnished pursuant to subsections (a) and (b), respectively, of Section 6.01 of
the Amended Agreement, and (iii) together with any additional items that will be
disclosed on any updated Schedules required to be supplemented pursuant to
Section 6.02(b) on the next scheduled delivery date, as to which the Borrower
has notified the Administrative Agent in writing.
     (ii) after giving effect to the Credit Agreement Supplement, no event has
occurred and is continuing that constitutes a Default.
[Remainder of this page intentionally blank]
Form of Responsible Officer’s Certificate

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Responsible Officer’s
Certificate this __ day of March 2006.

                  POLYMEDICA CORPORATION    
 
           
 
  By:    
 
   
 
  Name:    
 
   
 
  Title:    
 
   

Signature Page
Form of Responsible Officer’s Certificate

 